                  Case 20-06189     Doc 11    Filed 01/27/21   Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT NORTH CAROLINA
                             WINSTON-SALEM DIVISION


IN RE:
                                          )
      TERESA HINSON WAGNER                )             Case No. 19-51309
                                          )
__________________________________________)

      WILLIAM P. MILLER, UNITED STATES )
      BANKRUPTCY ADMINISTRATOR and )
                                          )
      DANIEL C. BRUTON, CHAPTER 7         )
      TRUSTEE                             )
                                          )
      vs.                                 )             Adversary No: 20-06189
                                          )
      DMB FINANCIAL, LLC                  )
__________________________________________)


                          MOTION TO APPROVE SETTLEMENT

      Now Come the Plaintiffs, by and through Counsel, and move the Court pursuant to
Bankruptcy Rule 9019 for approval of a settlement of this adversary proceeding, and in
support thereof, show the following:

         1. The Debtor and Defendant DMB Financial, LLC (“DMB”) entered into a Debt
            Settlement & Negotiation Services Agreement dated January 23, 2017.

         2. Pursuant to the terms of the Agreement, DMB provided debt-relief services and
            the Debtor made payments to DMB for services.

         3. The Debt Settlement Agreement was terminated on October 7, 2019.

         4. The Debtor, Teresa Hinson Wagner, filed a Chapter 7 case on December 16, 2019.

         5. Plaintiffs filed an Adversary Proceeding against Defendant seeking injunctive
            relief, damages for unfair and deceptive trade practices, and the avoidance and
            recovery of fraudulent transfers pursuant to 11 U.S.C. §§ 548 and 550.

         6. DMB denies any wrongdoing or liability.
          Case 20-06189      Doc 11     Filed 01/27/21    Page 2 of 3




7. After discussion and negotiation, the Parties have agreed, subject to the
   Bankruptcy Court’s approval, to settle all potential claims at issue in the
   Adversary Proceeding, subject to the terms of the settlement agreement and
   mutual release.

8. The Defendant has offered, and the Plaintiffs have accepted, the payment of
   $4,450.00 as full and final settlement of these proceedings, without any admission
   of wrongdoing or liability on the part of DMB, whatsoever.

9. All the parties will execute a mutual release of the claims made in the Adversary
   Proceeding, arising out of the Adversary Proceeding, or which could have been
   brought in the Adversary Proceeding, including any claims related to the Debt
   Settlement Agreement.

10. Following approval of this Agreement by the Court and following receipt by the
    Trustee of the Settlement Payment, Trustee shall dismiss, with prejudice, the
    Adversary Proceeding. The dismissal, with prejudice, shall be filed as to all claims
    initially asserted in the Adversary Proceeding.

11. Plaintiffs hereby submit that the settlement of this Adversary Proceeding, and
    court approval of this settlement, would be in the best interest of the bankruptcy
    estate.


This the 27th day of January, 2021

                                     William P. Miller, Esq.
                                     U.S. Bankruptcy Administrator


                                     By s/Robert E. Price, Jr.
                                     Assistant Bankruptcy Administrator
                                     State Bar No. 9422
                                     101 S. Edgeworth Street
                                     Greensboro, NC 27402
                                     Tel: 336-358-4170


                                     s/ Daniel C. Bruton
                                     Daniel C. Bruton, Trustee
                                     Bell, Davis, Pitt
                                     100 N. Cherry Street, Suite 600
                                     Winston-Salem, NC 27101
                 Case 20-06189      Doc 11    Filed 01/27/21     Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on January 27, 2021 the Motion to Approve
Settlement served upon the following by first class mail, postage prepaid or via electronic
service, where indicated, as follows:

Teresa Hinson Wagner
5041 Hutchins Street
Winston-Salem, NC 27106

DMB Financial, LLC
Att’n Officer or Managing Agent
500 Cummings Center, Third Floor
Beverly, MA 01915

Graham O’Donnell, Esq.
One Boca Place
2255 Glades Road, Suite 400-E
Boca Raton, FL, 33431

Counsel for DMB Financial

Clyde R. Cash               via electronic service

Daniel C. Bruton            via electronic service




                                                     By: s/ Traci Galloway
                                                         Bankruptcy Analyst
